UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (or Date of Earliest Event Reported):February 11, 2008 SWIFT ENERGY COMPANY (Exact name of Registrant as specified in its charter) Texas 1-8754 20-3940661 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16825 Northchase Drive, Suite 400 Houston, Texas 77060 (Address of principal executive offices) (281) 874-2700 (Registrant’s telephone number) Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On February 6, 2008, Swift Energy Company issued a press release announcing its 2007 year-end reserves and production totals.Swift Energy Company also announced that given the pending sale of its New Zealand assets its New Zealand activities are being accounted for as “discontinued operations” in 2007.A copy of the press release is attached hereto as Exhibit 99.The information in Exhibit 99 is being furnished pursuant to this Item 2.02. Item 9.01.Financial Statements and Exhibits (d) Exhibit. Exhibit Number Description 99 Swift Energy Company press release dated February 6, 2008. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 11, 2008 Swift Energy Company By: /s/ Bruce H. Vincent Bruce H. Vincent President 3 EXHIBIT INDEX Exhibit Number Description 99 Swift Energy Company press release dated February 6, 2008. 4
